[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Save Your Courthouse Commt. v. Medina, Slip Opinion No. 2019-Ohio-3737.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2019-OHIO-3737
  THE STATE EX REL. SAVE YOUR COURTHOUSE COMMITTEE v. THE CITY OF
                                       MEDINA ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as State ex rel. Save Your Courthouse Commt. v. Medina,
                          Slip Opinion No. 2019-Ohio-3737.]
Prohibition and mandamus—Writ of prohibition sought to declare city ordinance
        invalid and prevent city fees from being used to build a new courthouse—
        Claim for writ of prohibition dismissed—Ordinance passed by the city
        council was an exercise of legislative, not judicial, power—Writ of
        mandamus sought to compel board of elections and city to allow an
        additional ten-day period to gather signatures after board determined there
        were not sufficient valid signatures to place initiative measure on the
        ballot—Writ of mandamus denied—Article II, Section 1g of the Ohio
        Constitution does not impose a duty to allow additional time to gather
        signatures in support of a municipal initiative petition.
(No. 2019-1154—Submitted September 11, 2019—Decided September 17, 2019.)
                             IN MANDAMUS and PROHIBITION.
                              SUPREME COURT OF OHIO




                                 ________________
       Per Curiam.
       {¶ 1} In this expedited election case, relator, Save Your Courthouse
Committee, seeks writs of mandamus and prohibition against respondents city of
Medina and its director of finance (collectively, “the municipal respondents”), as
well as respondent Medina County Board of Elections. We dismiss the prohibition
claim for failure to state a claim, and we deny the mandamus claim on the merits.
                                    I. Background
       {¶ 2} The city of Medina and Medina County have entered into an
agreement to consider the design and plan for a combined city and county
courthouse. The project would move the municipal court into the same structure as
the county courts.
       {¶ 3} The committee alleges that the project would require the demolition
of all but the front of the 1841 courthouse, located at 99 Public Square, as well as
the entire 1969 courthouse addition, located at 93 Public Square. The municipal
respondents deny these allegations.
                       A. Facts relevant to the prohibition claim
       {¶ 4} On June 10, 2019, the Medina City Council’s Finance Committee
considered a proposed agreement between the city and the county to share the cost
of retaining an architect, Brandstetter Carroll, Inc., to design a new courthouse. The
finance committee approved the contract, which meant that it could be considered
by the city council.
       {¶ 5} The city council held a meeting on June 24 at which it discussed
funding the Brandstetter Carroll design. During the meeting, a proposed ordinance,
No. 98-19, was added to the agenda. The proposed ordinance, which had not been
included in the meeting agenda or the informational packet distributed in advance
of the meeting, authorized the mayor to enter into an agreement with the county




                                           2
                                 January Term, 2019




commissioners to share design, planning, and construction costs for the project.
The council approved the ordinance as an emergency measure.
       {¶ 6} The next day, pursuant to the city council’s authorization, the mayor
executed an agreement to share the costs for the design, planning, and construction
of a new city and county courthouse.
                        B. Facts relevant to the mandamus claim
       {¶ 7} The committee prepared an initiative petition that would allow city
electors to vote on the courthouse project. The petition proposed to enact the
following measure:


                        REQUIRE VOTE ON COURTHOUSE
                Absent a majority vote of the qualified electors who are
       residents of the City of Medina, Ohio, (“the City”), the City shall
       not:
                1) authorize, appropriate, or spend any funds for, or
                2) use any city resources to carry out, or facilitate carrying
                         out,
       any demolition or construction activity (whether internal or
       external) at the Medina County Courthouse or any structure located
       at 93 and/or 99 Public Square, Medina, Ohio. This restriction shall
       have the effect of law and shall be effective for a period of five (5)
       years.


(Capitalization sic.)




                                           3
                                   SUPREME COURT OF OHIO




         {¶ 8} On July 20, the committee filed a certified copy of the proposed
initiative measure with Keith Dirham, the city’s finance director.1 On July 26, the
committee submitted 1,0172 petition signatures to Dirham. In the cover letter
accompanying the submission, committee member Patricia Walker wrote:


                  Since the Charter of the City of Medina does not specify, it
         is my understanding that the state law and practice of the Medina
         County Board of Elections is to allow any petitioners an additional
         ten days to obtain signatures of qualified Medina City electors if the
         Board of Elections finds that the petitions do not contain the
         requisite number of signatures.              On behalf of the Save Your
         Courthouse Committee, we would like that opportunity to obtain
         more signatures if we have not submitted enough signatures to have
         this measure placed on the ballot.


         {¶ 9} As required by R.C. 731.28, Dirham held the petition for ten days for
public inspection. On August 6, he transmitted the petition to the board of elections.
         {¶ 10} On August 7, the board of elections advised Dirham that the petition
did not have enough valid signatures to qualify for the ballot. To qualify for the
ballot, the petition had to contain at least 983 valid signatures, but the board of
elections verified only 690 valid signatures. Later that same day, Dirham informed
the committee of the signature shortfall.
         {¶ 11} A few hours later, Walker responded to Dirham with the following
e-mail message:


1. Before circulating a municipal initiative petition, a petition committee must file a certified copy
of the proposed measure with the city auditor or village clerk. R.C. 731.32. In Medina, the finance
director serves as the municipal fiscal officer. Medina City Charter, Article V, Section V-3(c).
2. The official report of the board of elections shows that only 1,016 signatures were submitted for
verification. The discrepancy is not material.




                                                  4
                                January Term, 2019




                The Ohio Constitution and the past practice that has been
       consistently adhered to by the Board of Elections, should grant the
       Committee an additional 10 days to gather the needed number of
       signatures to place the measure on the ballot this November. Do we
       have your authorization to begin collection of the additional
       signatures beginning August 8, 2019?


       {¶ 12} Dirham forwarded Walker’s question to Gregory Huber, the
municipal law director, who responded to Walker the next day. Huber wrote:


                In my opinion, no city official has the authority to either
       authorize or deny authorization to you with respect to collecting
       additional signatures.
                Moreover, I do not believe the Ohio Constitution allows you
       an additional 10 days to obtain signatures as I believe the additional
       10 days only applies to State issues. The initiative petition that we
       are talking about does not involve a State issue. If you are thinking
       differently, let me know as it would not be the first time I am dead
       wrong.


       {¶ 13} On August 8, Walker asked again whether the committee would be
afforded ten additional days to gather signatures. Huber responded the next day,
again stating that the provision for a ten-day extension to collect additional
signatures applied only for statewide petitions.
       {¶ 14} The next day, Walker asked the Medina County prosecutor and the
director of the board of elections if they agreed with the city law director’s opinion
that the committee was not entitled to a ten-day period to collect additional




                                          5
                                 SUPREME COURT OF OHIO




signatures. The county prosecutor replied that he was unable to answer her
question.
         {¶ 15} On August 13, Walker appeared before the board of elections to
request the additional ten days. The minutes from the meeting state:


                The Chair stated that the [board] had consulted with the
         Prosecutor’s Office on the Courthouse Initiative Petition.      The
         opinion of the prosecutor is that State Law does not allow an
         additional ten days for collecting signatures in the case of a
         municipal initiative.


The board voted unanimously to deny the request for an extra ten days to collect
signatures.
                                  II. Procedural history
         {¶ 16} The committee filed its complaint for writs of prohibition and
mandamus on August 19. Because the complaint was filed within 90 days of the
relevant election, the case was automatically expedited pursuant to S.Ct.Prac.R.
12.08.
                                   III. Legal analysis
                                        A. Laches
         {¶ 17} As a preliminary matter, the municipal respondents assert a laches
defense. Laches may bar relief in an election-related matter if the person seeking
relief fails to act with the “ ‘utmost diligence.’ ” State ex rel. Monroe v. Mahoning
Cty. Bd. of Elections, 137 Ohio St.3d 62, 2013-Ohio-4490, 997 N.E.2d 524, ¶ 30,
quoting State ex rel. Fuller v. Medina Cty. Bd. of Elections, 97 Ohio St.3d 221,
2002-Ohio-5922, 778 N.E.2d 37, ¶ 7. The elements of a laches defense are (1)
unreasonable delay or lapse of time in asserting a right, (2) absence of an excuse
for the delay, (3) knowledge, actual or constructive, of the injury or wrong, and (4)




                                            6
                                January Term, 2019




prejudice to the other party. State ex rel. Carrier v. Hilliard City Council, 144 Ohio
St.3d 592, 2016-Ohio-155, 45 N.E.3d 1006, ¶ 8.
       {¶ 18} The municipal respondents argue that the committee unreasonably
delayed in circulating and submitting its petitions. They point out that the city
council approved Ordinance No. 98-19 on June 24 but the committee did not begin
to gather signatures until July 20 and did not file its signed petitions until July 26,
“the cusp of the 90-day deadline on August 7, 2019 to get the measure certified and
placed on the ballot.” The municipal respondents claim to have been prejudiced by
this delay because the committee’s “failure to use utmost diligence to start the
initiative process caused this case to become an expedited election case.”
       {¶ 19} We have applied laches in election cases when a relator
unreasonably delays in filing a lawsuit to challenge an adverse decision by a board
of elections. See, e.g., State ex rel. Citizens for Responsible Green Govt. v. Green,
155 Ohio St.3d 28, 2018-Ohio-3489, 118 N.E.3d 236, ¶ 17, 27 (applying laches
when relator waited 56 days after board’s decision before filing mandamus
complaint). Laches also may bar a lawsuit when an interested party unreasonably
delays in filing a protest with the board of elections. See, e.g., Mason City School
Dist. v. Warren Cty. Bd. of Elections, 107 Ohio St.3d 373, 2005-Ohio-5363, 840
N.E.2d 147, ¶ 14 (relators waited 90 days to file protest). And laches applies when
both types of delay—filing the protest and filing the complaint—combine to cause
prejudice. See, e.g., State ex rel. Chillicothe v. Ross Cty. Bd. of Elections, 123 Ohio
St.3d 439, 2009-Ohio-5523, 917 N.E.2d 263, ¶ 10 (city delayed filing protest for
119 days and delayed filing suit for 26 days).
       {¶ 20} These scenarios all share one thing in common: the relator had an
alleged legal right to vindicate, either in a protest before the board or in a court
action for an extraordinary writ. Our cases emphasize that the first element of the
laches analysis is an unreasonable delay or lapse of time in asserting a right. See,
e.g., Carrier, 144 Ohio St.3d 592, 2016-Ohio-155, 45 N.E.3d 1006, at ¶ 8; State ex




                                          7
                              SUPREME COURT OF OHIO




rel. Leneghan v. Husted, 154 Ohio St.3d 60, 2018-Ohio-3361, 110 N.E.3d 1275,
¶ 18. But in this case, at the time the city council approved Ordinance No. 98-19,
the committee had no legal interest to vindicate; it had only a process for placing
an initiative on the ballot and a specified time by which to complete the process in
order to qualify for the November 2019 ballot. If laches were to apply in this
situation, petition circulators could no longer rely on the deadlines established by
the Revised Code (or local laws) for submitting petitions. Rather, circulators would
be subject to a duty to act with haste in the gathering of their petition signatures,
with no clear idea when the petitions would need to be submitted.
          {¶ 21} We decline to expand the laches doctrine in the manner suggested
by the municipal respondents. Laches is a defense that we apply sparingly in
expedited election cases. State ex rel. Duclos v. Hamilton Cty. Bd. of Elections,
145 Ohio St.3d 254, 2016-Ohio-367, 48 N.E.3d 543, ¶ 8. There is no need to
expand the scope of that defense to the circumstances here.
          {¶ 22} We reject the laches defense and proceed to decide the case on its
merits.
                                    B. Prohibition
          {¶ 23} Three elements are necessary for a writ of prohibition to issue: the
exercise of judicial (or quasi-judicial) power, the lack of authority to exercise that
power, and the lack of an adequate remedy in the ordinary course of the law. State
ex rel. Elder v. Camplese, 144 Ohio St.3d 89, 2015-Ohio-3628, 40 N.E.3d 1138,
¶ 13.
          {¶ 24} In the second count of the complaint, the committee “requests that
Ordinance No. 98-19 be declared invalid and of no further effect.” In addition, the
committee asks that the city “be prohibited from compensating or reimbursing the
County of Medina, Bradstetter Carroll architects, or anyone else that the City of
Medina would have been authorized to pay money to if Ordinance No. 98-19 were
a valid ordinance of the City of Medina.”




                                           8
                                   January Term, 2019




          {¶ 25} The crux of the committee’s argument is that Ordinance No. 98-19
is invalid because the city council passed it as an emergency measure.3 Article III,
Section III-11 of the Medina City Charter states that “[n]o action of the [city]
Council in authorizing * * * the surrender or joint exercise of any of its powers
* * * shall be taken as an emergency measure.” According to the committee, the
city, in the ordinance, either surrendered its power to design and plan the courthouse
or provided for the exercise of that power jointly with the county. Therefore, the
committee asserts, “Ordinance No. 98-19 cannot be valid as it was passed as an
emergency measure.”
          {¶ 26} These allegations do not state a claim for a writ of prohibition
because the committee cannot satisfy the first and fundamental element of a
prohibition claim: the exercise of judicial or quasi-judicial power. “Quasi-judicial
authority” refers to “the power to hear and determine controversies between the
public and individuals that require a hearing resembling a judicial trial.” State ex
rel. Wright v. Ohio Bur. of Motor Vehicles, Ohio St.3d 184, 186, 718 N.E.2d 908
(1999).
          {¶ 27} When a public entity takes official action but does not conduct
proceedings akin to a judicial trial, prohibition will not issue. For example, a board
of elections did not exercise quasi-judicial authority when it denied an election
protest, because it did not consider sworn testimony, receive documents into
evidence, or in any other fashion “conduct a hearing sufficiently resembling a
judicial trial.” State ex rel. Baldzicki v. Cuyahoga Cty. Bd. of Elections, 90 Ohio
St.3d 238, 242, 736 N.E.2d 893 (2000). Likewise, in Wright at 186, we affirmed
the denial of a writ of prohibition against the registrar of the Bureau of Motor
Vehicles because the issuance of an administrative license suspension, without a
formal hearing, was not quasi-judicial.

3. An emergency measure takes effect immediately, upon approval by at least two-thirds of the
council members. Medina City Charter, Article III, Section III-11.




                                             9
                              SUPREME COURT OF OHIO




        {¶ 28} Here, the committee targets the exercise of legislative—not
judicial—power by city council. The committee disputes this conclusion. The
committee claims that the city exercised quasi-judicial power “when [it] reviewed
the case law and statutes * * * and decided that the [committee] was not entitled to
the Constitution’s 10 additional days to gather signatures.” The committee’s logic
would transform every legislative decision into a quasi-judicial act, if the legislature
considered the law in reaching its decision. Although the city took an action that
had legal ramifications, it did not receive evidence, place witnesses under oath, or
take any other actions that qualify as judicial.
        {¶ 29} The committee argues that this case is similar to State ex rel. Home
Fed. S. & L. Assn. of Hamilton v. Moser, 40 Ohio St.2d 94, 320 N.E.2d 672 (1974),
rev’g 40 Ohio St.2d 42, 319 N.E.2d 361 (1974), in which we issued a writ of
prohibition to prevent a board of elections from placing a measure on the ballot,
even though no protest had been filed, see 40 Ohio St.2d at 43, and therefore the
board had never conducted a quasi-judicial hearing.          But even assuming the
committee has characterized Moser correctly, that decision is inconsistent with our
more recent decisions, in which we have diligently policed the limits of our
prohibition powers. Thus, when a board of elections conducts a protest hearing
pursuant to statute, it is exercising quasi-judicial authority. See, e.g., State ex rel.
Varnau v. Wenninger, 128 Ohio St.3d 361, 2011-Ohio-759, 944 N.E.2d 663, ¶ 13.
But “the mere fact that the board of elections held a hearing resembling a judicial
trial” does not mean that the board exercised quasi-judicial power if there was no
legal requirement for the board to hold a hearing. State ex rel. Scherach v. Lorain
Cty. Bd. of Elections, 123 Ohio St.3d 245, 2009-Ohio-5349, 915 N.E.2d 647, ¶ 23;
see also State ex rel. Zeigler v. Zumbar, 129 Ohio St.3d 240, 2011-Ohio-2939, 951
N.E.2d 405, ¶ 21 (“The requirement of conducting a quasi-judicial hearing is the
key point of exercising that authority” [emphasis sic]). And it necessarily follows
that when a board of elections takes an action without conducting a hearing, the




                                          10
                                  January Term, 2019




first element for relief in prohibition cannot be met. State ex rel. Miller v. Warren
Cty. Bd. of Elections, 130 Ohio St.3d 24, 2011-Ohio-4623, 955 N.E.2d 379,
¶ 16-17.
        {¶ 30} In its reply brief, the committee also argues that this case involves
quasi-judicial power because “it involves a courthouse and a judge’s power to order
sufficient facilities for the judge’s court.” The theory here is that the city acted to
preempt the municipal judge from exercising judicial authority to order the city to
provide a better facility. But even if, as the committee maintains, the city sought
to preempt an exercise of judicial authority, that action does not mean the city was
itself exercising quasi-judicial authority.
        {¶ 31} Finally, the committee argues that “the subject matter of this
lawsuit” is judicial because the Rules of Superintendence “contain many provisions
concerning the design and planning of courthouses.” The question here turns not
on the subject matter of the dispute but on the nature of the power exercised by the
entity whose action is being challenged. And because that power was legislative in
nature, not judicial, it is not subject to restraint by prohibition.
        {¶ 32} Because the city did not exercise quasi-judicial authority, prohibition
is not available to block the ordinance. In reaching this decision, we express no
opinion as to the merits of the committee’s claim that the passage of this ordinance
as an emergency measure violated the city charter.             We simply dismiss the
prohibition claim for failure to state a claim.
                                     C. Mandamus
        {¶ 33} To be entitled to a writ of mandamus, a party must establish, by clear
and convincing evidence, (1) a clear legal right to the requested relief, (2) a clear
legal duty on the part of the respondent to provide it, and (3) the lack of an adequate
remedy in the ordinary course of the law. State ex rel. Waters v. Spaeth, 131 Ohio
St.3d 55, 2012-Ohio-69, 960 N.E.2d 452, ¶ 6.




                                           11
                              SUPREME COURT OF OHIO




       {¶ 34} The committee seeks a writ of mandamus to compel the municipal
respondents and the board of elections to (1) allow the committee an additional ten-
day period in which to gather petition signatures, (2) “clearly notify [the committee
of] the exact time and date that the additional ten-day period for obtaining
additional signatures begins and ends,” and (3) place the initiative measure on the
November 5, 2019 ballot if the committee gathers the necessary signatures. The
question presented by these requests is whether Ohio law gives the committee the
right to ten additional days to gather supplemental signatures.
       {¶ 35} Article II, Section 1f of the Ohio Constitution provides, “The
initiative and referendum powers are hereby reserved to the people of each
municipality on all questions which such municipalities may now or hereafter be
authorized by law to control by legislative action; such powers shall be exercised
in the manner now or hereafter provided by law.” R.C. 731.28 sets forth the manner
in which municipal initiative petitions are to be submitted, verified, and certified to
boards of elections. R.C. 731.28 establishes the signature threshold to qualify for
the ballot and describes the process by which boards of elections must verify the
petition signatures. The statute does not give circulators the right to cure a shortfall
by gathering and submitting additional signatures.
       {¶ 36} The right to propose ordinances by initiative petition is also
expressly guaranteed by the Medina City Charter, Article VII, Section VII-1. The
charter lays out a detailed procedure for zoning-related initiative petitions, id., but
is silent as to the procedures governing nonzoning initiative petitions. It does not
give circulators the right to gather supplemental signatures.
        {¶ 37} In support of its alleged right to a ten-day cure period, the committee
looks to Article II, Section 1g of the Ohio Constitution, which provides that “[i]f
the petitions or signatures are determined to be insufficient, ten additional days shall
be allowed for the filing of additional signatures to such petition.” However,
Section 1g “appl[ies] only to statewide initiative and referendum petitions,” not to




                                          12
                                 January Term, 2019




local initiatives and referenda. (Emphasis added.) State ex rel. Huebner v. W.
Jefferson Village Council, 72 Ohio St.3d 589, 591, 651 N.E.2d 1001 (1995) (citing
cases), rev’d on reconsideration on other grounds, 75 Ohio St.3d 381, 662 N.E.2d
339 (1996).
       {¶ 38} But the committee argues that Section 1g does apply to local
initiatives because it fills gaps in the city charter’s initiative procedures. According
to the committee, this court “has established that Ohio law must be read into the
municipal initiative process if the Charter of the City does not have any contrary
provision.” The committee cites State ex rel. Harris v. Rubino, 155 Ohio St.3d 123,
2018-Ohio-3609, 119 N.E.3d 1238, as authority for this proposition.
       {¶ 39} The committee misconstrues Harris. That case does not suggest that
the constitutional procedures in Section 1g governing statewide petitions fill gaps
in a municipal charter’s initiative procedures.       Harris merely reaffirmed the
unremarkable rule that Revised Code provisions governing municipal petitions
apply until and unless preempted by a municipal charter that expressly conflicts
with state law. Id. at ¶ 16.
       {¶ 40} Indeed, to import Section 1g’s procedures into local initiatives
would conflict with Article II, Section 1f of the Ohio Constitution, which requires
that the powers of local initiative and referendum shall be exercised “in the manner
now or hereafter provided by law” (emphasis added), that is, by an act of the
General Assembly or of the legislative authority of a charter municipality. Dillon
v. Cleveland, 117 Ohio St. 258, 275-277, 158 N.E. 606 (1927). Adopting the
committee’s argument would also thwart the will of the General Assembly, which
chose not to include a ten-day cure period when it enacted the provisions governing
municipal petitions in R.C. 731.28.
       {¶ 41} The committee also relies on State ex rel. Spadafora v. Toledo City
Council, 71 Ohio St.3d 546, 644 N.E.2d 393 (1994), to argue that state law can
apply to local initiative petitions. But Spadafora did not hold that circulators of




                                          13
                               SUPREME COURT OF OHIO




local measures are required to satisfy requirements applicable to statewide ballot
measures. Rather, as we explained in later decisions, Spadafora “ ‘merely requires
that if a municipal initiative or referendum petition includes an R.C. 3519.05
circulator’s compensation or elector-knowledge statement, it may be required to
comply with R.C. 3519.06 to the extent that the statements must be truthful and
cannot be altered.’ ” (Emphasis sic.) State ex rel. Commt. for the Charter
Amendment Petition v. Hamilton, 93 Ohio St.3d 508, 510, 757 N.E.2d 294 (2001),
quoting State ex rel. Sinay v. Sodders, 80 Ohio St.3d 224, 229, 685 N.E.2d 754
(1997).
          {¶ 42} Next, the committee argues that the Medina City Charter expressly
incorporates Article II, Section 1g of the Ohio Constitution into its petition
procedures. The first paragraph of Article VII, Section VII-1 of the Medina City
Charter, governing initiatives, reads:


                 Ordinances and other measures may be proposed by
          initiative petition and adopted by election * * *, to the extent and in
          the manner now or hereafter provided by the Constitution, the laws
          of Ohio, or this Charter.


(Emphasis added.)        The committee argues that the “ ‘manner’ of the Ohio
Constitution includes the ten days to gather additional signatures.” But the charter
refers to the manner set forth in the Constitution for proposing municipal
ordinances by initiative petition: the language the charter uses—“in the manner
now or hereafter provided by”—directly tracks the language of Section 1f,
governing the powers of municipalities. The charter language does not expressly
impose the terms of Section 1g, which is the provision that allows ten days to gather
additional signatures if the original petition falls short.




                                            14
                                   January Term, 2019




           {¶ 43} The committee has abandoned its argument that the board of
elections has a custom or past practice of allowing an extra ten days when a
municipal initiative petition does not contain enough valid signatures. But it insists
that “fundamental fairness” requires the additional ten-day period because “[t]he
secrecy and the imminent destruction of the Courthouse set[] this cause apart from
others.” But “ ‘subjective principles of equity and fundamental fairness’ ” do not
dictate whether a writ of mandamus will issue; instead the question is whether there
is a clear legal duty to perform the requested act. State ex rel. VanCleave v. School
Emps. Retirement Sys., 120 Ohio St.3d 261, 2008-Ohio-5377, 898 N.E.2d 33, ¶ 26,
quoting State ex rel. Schwaben v. School Emps. Retirement Sys., 76 Ohio St.3d 280,
285, 667 N.E.2d 398 (1996).
           {¶ 44} In short, the committee cannot show that Article II, Section 1g of the
Ohio Constitution imposes a duty to allow ten days to gather additional signatures
in support of a municipal initiative petition. We therefore deny the requested writ
of mandamus.
                                     IV. Conclusion
           {¶ 45} For the reasons discussed, we dismiss the claim for a writ of
prohibition and we deny the request for a writ of mandamus.
                                                 Claim for writ of prohibition dismissed
                                                         and writ of mandamus denied.
           O’CONNOR, C.J., and FRENCH, FISCHER, DONNELLY, and STEWART, JJ.,
concur.
           KENNEDY and DEWINE, JJ., concur in judgment only.
                                  _________________
           Walker & Jocke Co., L.P.A., Patricia A. Walker, and Ralph E. Jocke, for
relator.




                                            15
                           SUPREME COURT OF OHIO




       S. Forrest Thompson, Medina County Prosecuting Attorney, and Michael
K. Lyons, Assistant Prosecuting Attorney, for respondent Medina County Board of
Elections.
       Gregory A. Huber, Medina Law Director, for respondents city of Medina
and Medina Finance Director.
                               _________________




                                      16